Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT

 

 

DISTRICT OF MARYLAND
SOUTHERN DIVISION
ANTHONY PEPICELLI
4804 Fox Street
College Park, MD 20740,
and
AMBERLYN JOHNSTON
149 Thayer Street, Apt. 2
Jamestown, NY 14701 Case No.
CLASS ACTION COMPLAINT

individually and on behalf of all others
similarly situated, JURY TRIAL DEMANDED

Plaintiffs,

Vv.

FEDEX CORPORATE SERVICES, INC.,
942 South Shady Grove Road
Memphis, TN 38120,

Defendant.

CLASS ACTION COMPLAINT

 

Plaintiffs, Anthony Pepicelli and Amberlyn Johnston, individually and on behalf of all
other persons similarly situated, by their attorneys, for their Complaint against Defendant, FedEx
Corporate Services, Inc. (“FedEx”) allege the following:

NATURE OF THE ACTION

1. In an effort to promote FedEx’s domestic and international package delivery
services, FedEx violated federal law by sending unauthorized and unsolicited automated text
messages to the cellphones of consumers throughout the nation without their consent.

2. By initiating these unauthorized texts, FedEx has violated the called parties’

statutory rights and has caused the call recipients actual harm, not only because the called parties
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 2 of 16

were subjected to the aggravation and invasion of privacy that necessarily accompanies
unsolicited text messages, but also because the recipients, like Plaintiffs, must frequently pay for
the text messages they receive or incur a usage allocation deduction from their phone plans,
notwithstanding that the texts were sent in violation of specific legislation on the subject.

3. In order to redress these injuries, Plaintiffs, on behalf of themselves and the
proposed Classes alleged herein, bring suit under the Telephone Consumer Protection Act, 47
U.S.C. § 227 et seq. (the “TCPA”), which protects the privacy right of consumers to be free from
receiving unsolicited automated text messages.

4, On behalf of the proposed Classes, Plaintiffs seek an injunction requiring
Defendant to cease all unauthorized automated texting activity and an award of actual and
statutory damages to the members of the Classes, together with costs and reasonable attorneys’
fees.

JURISDICTION AND VENUE

5. The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47
U.S.C. § 227, et seq.

6. Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiffs allege violations of a
federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs allege
a nationwide class, which will result in at least one class member belonging to a different state
than Defendant. Plaintiffs seek up to $1,500.00 in damages for each call in violation of the
TCPA, which, when aggregated among a proposed class numbering in the thousands, or more,
exceeds the $5,000,000.00 threshold for federal court jurisdiction under the Class Action

Fairness Act (““CAFA”),

7. Venue is proper in this District because a substantial portion of the events
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 3 of 16

complained of occurred here. In particular, Defendant sent and/or initiated unauthorized text
messages to one of the Plaintiffs who lives in this District.
PARTIES
8. Plaintiff, Anthony Pepicelli, is a citizen of the State of Maryland residing in the

City of College Park, Prince George’s County.
9. Plaintiff, Amberlyn Johnston, is a citizen of the State of New York.

10. Defendant FedEx is a Delaware corporation with its principal place of business

located in Memphis, Tennessee.
THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227
11. In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.
12. Section 227(b)(1)(A)(ii) of the TCPA provides, in pertinent part:

It shall be unlawful for any person within the United States, or any
person outside the United States if the recipient is within the
United States—

(A) to make any call (other than a call made for emergency
purposes or made with the prior express consent of the called
party) using any automatic telephone dialing system (“ATDS”) or
an artificial or prerecorded voice—

a * *

(iii) to any telephone number assigned to a paging service, cellular
telephone service, specialized mobile radio service, or other radio
common carrier service, or any service for which the called party is
charged for the call, unless such call is made solely to collect a
debt owed to or guaranteed by the United States.
13. Thus, the plain language of section 227(b)(1)(A)(iii) of the TCPA prohibits the
use of ATDSs or autodialers to make any call to a wireless number in the absence of an

emergency or the prior express consent of the called party.

14. The term “call” has been interpreted to include both voice and text calls. Thus,
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 4 of 16

“call” within the meaning of the TCPA includes text messages placed to consumers’ cellular
phones. See, e.g., Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 953 (9th Cir. 2009).

15. According to findings by the Federal Communication Commission (“FCC”), the
agency Congress vested with authority to issue regulations implementing the TCPA and whose
regulations are generally binding, such calls are prohibited because, as Congress found,
automated or prerecorded telephone calls (including text messages) are a greater nuisance and
invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient. The
FCC also recognized that wireless customers are charged for incoming calls whether they pay in
advance or after the minutes are used. In re Rules and Regulations Implementing the Tel.
Consumer Prot. Act of 1991, 18 F.C.C. Red. 14014, 14115 F 165 (2003).

16. The TCPA defines an “automatic telephone dialing system” as “equipment which
has the capacity—(A) to store or produce telephone numbers to be called, using a random or
sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B).

17. This statutory language dictates that “the term ‘automatic telephone dialing
system’ means equipment which has the capacity—(1) to store numbers to be called or (2) to
produce numbers to be called, using a random or sequential number generator—and to dial such
numbers automatically (even if the system must be tured on or triggered by a person).” Marks
v. Crunch San Diego, LLC, No. 14-56834, 2018 WL 4495553, at *8 (9th Cir. Sept. 20, 2018)

(emphasis supplied).'

 

"In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to
call “a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” Jn re
Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Red.
14,014, { 133 (2003); see In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act
of 1991, 23 F.C.C. Red. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the
definition of autodialer only when it randomly or sequentially generates telephone numbers, not when it
dials numbers from customer telephone lists” and reasoning that “the teleservices industry had progressed
to the point where dialing lists of numbers was far more cost effective”).

4
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 5 of 16

18. Predictive dialers fall within the scope of the term ‘automatic telephone dialing
system.’ See Marks, 2018 WL 4495553, at *8 (“Although Congress focused on regulating the
use of equipment that dialed blocks of sequential or randomly generated numbers—a common
technology at that time—language in the statute indicates that equipment that made automatic
calls from lists of recipients was also covered by the TCPA.”).”

19. Courts have also held that, based on the TCPA’s statutory language, a predictive
dialing system constitutes an ATDS under the TCPA. See, e.g., Marks, 2018 WL 4495553
(“Although Congress focused on regulating the use of equipment that dialed blocks of sequential
or randomly generated numbers—a common technology at that time—language in the statute
indicates that equipment that made automatic calls from lists of recipients was also covered by
the TCPA.”) (emphasis supplied); accord Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,
638-39 (7th Cir. 2012).

20. | The FCC has also issued a Declaratory Ruling confirming that autodialed calls
(including text messages) and calls using an artificial voice or prerecorded message to a wireless
number are permitted only if the calls are made with the “prior express consent” of the called
party. Jn the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

23 F.C.C. Red. 559, 2008 WL 65485 (2008).

21, Under the TCPA, the burden is on the sender — here, FedEx — to obtain,

 

* Previously, the FCC has explained that while previous autodialers generated random numbers to call,
“the evolution of the teleservices industry has progressed to the point where using lists of numbers is far
more cost effective.” In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
P.C.C. Red. 14014, 14092 (2003). So a predictive dialer, which “has the capacity to store or produce
numbers and dial those numbers at random, in sequential order, or from a database of numbers,” id. at
14091, “constitutes an automatic telephone dialing system and is subject to the TCPA’s restrictions on the
use of autodialers,” 23 F.C.C. Red. at 566. In other words, an autodialer “has the specified capacity to
generate numbers and dial them without human intervention regardless of whether the numbers called are
randomly or sequentially generated or come from calling lists.” In the Matter of Rules & Regulations
Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Red. 15391, 15932 n.5 (2012) (“2012 FCC

Ruling”).
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 6 of 16

document, and prove prior express consent.
FACTUAL ALLEGATIONS

22. FedEx, a worldwide shipper of packages, ordinarily provides its shipping services
to consumers on a fee-for-shipment basis, whereby consumers agree to pay a set fee upon
placement of an order for a package to be shipped to a given destination.

23. As an ordinary business practice, FedEx collects the cellphone numbers of its
customers when a customer account is opened and/or when an order is placed. FedEx and/or its
agents then use the customers’ cell phone numbers to send them text messages in order to notify
them about the status of their package deliveries.

24. —_ In an effort to cut costs associated with the automated texting services, FedEx
and/or its agents fail to employ the procedures and safeguards necessary to ensure that the
telephone numbers to which Defendant sends its automated texts actually belong to the
customers to whom the texts are intended, and to honor requests to stop sending such texts to

cellphone numbers that have been reported to FedEx as being incorrect.

25. As a consequence, many of the cellphone numbers to which Defendant and/or its
agents send the package delivery notifications are inaccurate, or have become inaccurate. As a
result, Defendant routinely sends automated text messages to individuals who have never
provided consent to be texted by FedEx for any purpose.

26. Plaintiffs are recipients of such unsolicited and unwanted automated text
messages sent by FedEx.

27. For example, beginning in or about 2016, Plaintiff Johnston began receiving
unsolicited and unwanted text messages to her cellular phone (716-640-XXXX) from FedEx

such as the following sent from SMS Code 46339:
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 7 of 16

FedEx:
Picked up, scheduled for delivery. Reply
HELP for help. STOP to cancel.

 

+- Type o message... © &

28. On each occasion, FedEx was apparently attempting to notify a customer
regarding the status of a package delivery.

29. However, Plaintiff Johnston had no connection to the apparent customer or
package delivery whatsoever. Nor did she ever give FedEx permission to send her text
messages. Moreover, Plaintiff Johnston’s cellphone number has been registered on the National
Do Not Call registry for approximately 2-3 years.

30. ‘Plaintiff Johnston estimates that she received more than 7 unauthorized and
unsolicited text messages from FedEx to her cellular phone over the last four (4) years—all
placed for the purpose of contacting some unknown customer to whom she has no connection
whatsoever. What’s more, Plaintiff Johnston recollects texting “STOP” to cancel the text

messages at one point, however, she continued to receive the unauthorized and unsolicited text
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 8 of 16

messages. Indeed, Plaintiff Johnston received an unauthorized and unsolicited text message
from FedEx as recently as November of 2018.

31. Plaintiff Pepicelli had a similar experience with FedEx. Beginning in or about
August of 2017, Plaintiff Pepicelli began receiving unsolicited and unwanted text messages to
his cellular phone (202-617-XXXX) from FedEx sent from SMS Code 46339.

32. However, Plaintiff Pepicelli had no connection to the apparent customer or
package delivery whatsoever. Nor did he ever give FedEx permission to send him text
messages. Moreover, Plaintiff Pepicelli’s cellphone number has been registered on the National
Do Not Call registry for 2 years.

33. Plaintiff Pepicelli estimates that he received more than 6 unauthorized and
unsolicited text messages from FedEx to his cellular phone over the last four (4) years—all
placed for the purpose of contacting some unknown customer to whom he has no connection
whatsoever. In addition, Plaintiff Pepicelli believes he may have texted “STOP” to cancel the
text messages at one point but still continued to receive them.

34. Plaintiffs believe the unauthorized text messages were sent by FedEx because
they indicate FedEx is the sender and contain a website link attributed to FedEx. In addition,
according to the U.S. Short Code Directory, the SMS Code from which the text messages were
sent is owned by FedEx. See https://usshortcodedirectory.com/director y/short-code-46339/,

35. | On information and belief, when contacting consumers, FedEx uses an outbound
calling system that automatically texts a list of telephone numbers stored by Defendant based on
certain automated criteria. Defendant’s outbound dialing system is therefore an ‘automatic

telephone dialing system’ within the meaning of the TCPA. The impersonal nature of the text
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 9 of 16

messages and the use of short-code further demonstrates these messages were placed with an

ATDS.

36. The text messages were annoying and harassing to Plaintiffs, and an invasion of

their privacy. They violated the TCPA because they were sent without Plaintiffs’ prior express

consent.

37. Not surprisingly, FedEx’s unlawful telemarketing practices have led to significant
backlash from consumers. The internet is bereft with online reviews from consumers

complaining about Defendant’s unlawful practices such as the following:?

Donna July 24, 2018 Reply
| get daily text messages from 46339. They claim to be
from FedEx. They want to know if | want to receive text
messages about packages coming (none are supposed to
be coming). | thought it was from FedEx. They say no, yet
that short code is mentioned on the Fed Ex site. | am
supicious that the 46339 is not reaily coming from there.
When | looked in my recent calls, | happened to notice
today the number 1-800-463-3339 going out (could have
deen when | replied STOP to short code). It said the party
was “unavailable.” When | called the number, it said it was
Fed Ex. | am so confused! How can | block a short cade
463339 number from coming through to my android cell
phone. | blocked the 800-463-3339 from coming by using
blocking on Verizon Wireless, but | do not know if that will
biock the associated short code. Can you help? | am
getting these texts 2-3 times daily. We are staying in a tiny
upstairs storage area in a house while our hurricane
flooded house is being rebuilt, and this is not helping our
stress levels, but | cannot afford to turn off my cell. Donna
in Texas

 

> Reviews available at: http://shortcodes.org/uncategorized/46339-short-code/;
https://usshortcodedirectory.com/directory/short-code-37473/, last accessed November 21, 2018.

9
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 10 of 16

38. | Moreover, even though FedEx has the resources and technological capability to
immediately cease placing such unauthorized and unsolicited automated text messages upon
request, it has implemented policies, practices or procedures that prevent such requests from
being honored. As such, FedEx’s policies, practices and procedures for honoring do-not-call
Tequests are not reasonable, and are insufficient to prevent calls from being made to persons who
request to no longer receive them.

39. By sending the unauthorized texts alleged herein, FedEx has caused consumers
(including Plaintiffs) actual harm and cognizable legal injury. In addition to being an
aggravating invasion of privacy, unsolicited automated text messages such as the ones FedEx
sent here actually cost recipients money because recipients such as Plaintiffs and Class members
must frequently pay their cellular telephone service providers for the texts they receive, incur a
usage deduction to their cell phone plan, or pay a fixed or variable usage fee regardless of
whether the text is authorized. Furthermore, the messages interfered with Plaintiffs’ and Class

members’ use and enjoyment of their cellphones, including the related data, software, and

10
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 11 of 16

hardware components. FedEx also caused substantial injury to their cellphones by causing wear
and tear on their property, consuming battery life, and in some cases appropriating cellular data.

40. _ In order to redress these injuries, Plaintiffs, on behalf of themselves and a class of
similarly situated individuals, bring suit under the TCPA for statutory damages of $500 to $1,500
per text message.

41. On behalf of the Class, Plaintiffs also seek an injunction requiring Defendant to
cease placing unsolicited text messages to consumers until such time as they receive prior
express consent from all such persons.

CLASS ACTION ALLEGATIONS

42. Plaintiffs incorporate by reference all other paragraphs of this Complaint as if
fully set forth herein.

43. Plaintiffs bring this action individually and on behalf of all other persons similarly
situated pursuant to Federal Rule of Civil Procedure 23.

44. Plaintiffs propose the following Class definitions, subject to amendment as
appropriate:

The Wrong Number Class

All persons within the United States to whom, within the four years immediately

preceding the filing of this Complaint, Defendant, or some person acting on

Defendant’s behalf, sent one or more text messages to their cellular telephone

through the use of an automatic telephone dialing system where the recipient was

not the same individual who, according to Defendant’s records, was texted.

The Revocation Class

All persons within the United States to whom, within the four years immediately

preceding the filing of this Complaint, Defendant, or some person acting on

Defendant’s behalf, sent one or more text messages through the use of an

automatic telephone dialing system after communicating to Defendant, as shown

by Defendant’s records, a request that Defendant stop sending text messages to
their telephone number.

1]
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 12 of 16

Collectively, all these persons will be referred to as “Class members.” Plaintiffs represent, and
are members of, the Classes.

45. Excluded from the Classes is Defendant, and any entities in which Defendant has
a controlling interest, Defendant’s agents and employees, any Judge to whom this action is
assigned and any member of such Judge’s staff and immediate family, Plaintiffs’ counsel and
Plaintiffs’ counsel’s staff.

46. Plaintiffs do not know the exact number of members of the Classes, but Plaintiffs
reasonably believe the Class members number, at minimum, in the hundreds to thousands.

47. Plaintiffs and all members of the Classes have been harmed by the acts of
Defendant.

48. This Class Action Complaint seeks injunctive relief and money damages.

49. The joinder of all Class Members is impracticable due to the size and relatively
modest value of each claim.

50. Additionally, the disposition of the claims in a class action will provide
substantial benefit to the parties and the Court in avoiding a multiplicity of identical suits.

51. Further, the Classes can be identified easily through records maintained by
Defendant and/or its agents.

52. There are well-defined, nearly identical, questions of law and fact affecting all
parties.

53. The questions of law and fact, referred to above, involving the Class claims
predominate over questions which may affect individual Class members.

54. Such common questions of law and fact include, but are not limited to, the

following:

12
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 13 of 16

a. Whether Defendant used an automatic telephone dialing system in sending
text messages to Class members’ cell phones;
b. Whether Defendant can meet its burden of showing it obtained prior
express consent to send the text messages at issue;
c. Whether Defendant’s conduct was knowing and/or willful;
d. Whether Defendant is liable for statutory damages; and
e. Whether Defendant should be enjoined from engaging in such conduct in
the future.
55. As persons who received (i) text messages via an automatic telephone dialing
system from FedEx; and (ii) requested that FedEx stop sending text messages to their cellular
phones but still continued to receive such messages, Plaintiffs assert claims that are typical of

each Class member,

56. Further, Plaintiffs will fairly and adequately represent and protect the interests of
the Classes.

57. Plaintiffs have no interests which are antagonistic to any member of the Classes.

58. Plaintiffs have retained counsel experienced in handling class action claims
involving violations of federal consumer protection statutes, including claims under the TCPA.

59. A-class action is the superior method for the fair and efficient adjudication of this
controversy.

60. Class wide relief is essential to compel Defendant to comply with the TCPA.

61. The interest of the Class members in individually pursuing claims against the
Defendant is slight because the statutory damages for an individual action are relatively small,

and are therefore not likely to deter Defendant from engaging in the same behavior in the future.

13
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 14 of 16

62. | Management of these claims is likely to present significantly fewer difficulties
than are presented in many class claims.

63. Defendant has acted on grounds generally applicable to the Classes, thereby
making final injunctive relief and corresponding declaratory relief with respect to the Classes as
a whole appropriate.

64. Moreover, on information and belief, Plaintiffs allege that the TCPA violations
complained of herein are substantially likely to continue in the future if an injunction is not
entered.

CAUSES OF ACTION
Count I

Violations of the Telephone Consumer
Protection Act, 47 U.S.C. § 227, et seq.

65. Plaintiffs incorporates by reference the foregoing paragraphs of this Complaint as

if fully set forth herein.

66. The foregoing acts and omissions of Defendant constitute violations of the TCPA,
including but not limited to each of the above cited provisions of 47 U.S.C. § 227, et seq., and its

implementing regulations.

67. As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., Plaintiffs and
Class members are entitled to an award of $500 in statutory damages for each and every text sent
in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

68. Plaintiffs and members of the Classes are also entitled to and do seek injunctive
relief prohibiting the Defendant’s violation of the TCPA in the future.

69. Plaintiffs and members of the Classes are also entitled to an award of attorneys’

fees and costs as provided by law.

14
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 15 of 16

Count II

Knowing and/or Willful Violations
of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

70. Plaintiffs incorporate by reference all other paragraphs of this Complaint as if
fully stated herein.

71. The foregoing acts and omissions of the Defendant constitute knowing and/or
willful violations of the TCPA, including but not limited to each of the above-cited provisions of
47 U.S.C. § 227, et seq.

72. Asa result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et
seq., Plaintiff and Class members are entitled to treble damages of up to $1,500 for each and
every text sent in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

73. Plaintiffs and all members of the Classes are also entitled to and do seek
injunctive relief prohibiting such conduct violating the TCPA by the Defendant in the future.

74. ‘Plaintiffs and all members of the Classes are also entitled to an award of
attorneys’ fees and costs as provided by law.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court grant Plaintiffs and all Class
members the following relief against Defendant:

A, Injunctive relief prohibiting such violations of the TCPA by the Defendant in the
future;

B. As a result of the Defendant’s willful and/or knowing violations of 47 U.S.C. §
227(b)(1), Plaintiffs seek for themselves and each Class member treble damages, as provided by

statute, of up to $1,500 for each and every call that violated the TCPA;

15
Case 8:18-cv-03653-PWG Document1 Filed 11/28/18 Page 16 of 16

C. As a result of Defendant’s statutory violations of 47 U.S.C. § 227(b)(1), Plaintiffs

seek for themselves and each Class member $500 in statutory damages for each and every call

that violated the TCPA;
D. An award of attorneys’ fees and costs to counsel for Plaintiffs and the Classes;
E. An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing appropriate Classes and any Subclasses the Court deems
appropriate, finding that Plaintiffs are proper representatives of the Classes, and appointing the
lawyers and law firms representing Plaintiffs as counsel for the Classes; and

G. Such other relief as the Court deems just and proper.

Dated: November 28, 2018 Respectfully submitted,

 

Jennifer S. Goldstein (pro hac vice forthcoming)
WHITFIELD BRYSON & MASON LLP
5101 Wisconsin Ave., NW, Ste. 305
Washington, DC 20016

Phone: 202.640.1160

Fax: 202429-2294

Email:

Gary M. Klinger (pro hac vice Jorthcoming)
KOZONIS & KLINGER, LTD.,

4849 N. Milwaukee Ave., Ste. 300

Chicago, Illinois 60630

Phone: 773.545.9607

Fax: 773.496.8617

Attorneys for Plaintiffs and the Proposed Classes

16
